DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a) and therefore have not been entered.  The drawings appear to include new matter.  Although, the original disclosure mentions flow controllers, it does not teach that they are provided within the clean chamber as illustrated.  The presence of the feature must be commensurate with the original disclosure or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-17 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure fails to disclose the first flow controller, second flow controller and controller arranged within the cleaning chamber as claimed.  Nevertheless, the claims have been interpreted as written.
Correction and/or clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,800,494 to Castle et al. in view of U.S. Patent No. 2004/0219789 to Wood et al.
Regarding claim 1 and 24:  Castle et al. disclose a tool (Fig. 1, 10) substantially as claimed and comprising:  a chamber (16) capable of copper diffusion barrier deposition; a chamber (18) capable of copper seed layer deposition and distinct from the chamber capable of copper diffusion barrier deposition; and a chamber (14) capable of cleaning adjacent to the central area and distinct from both the chamber capable of copper diffusion barrier deposition and copper seed layer deposition.
However, Castle fails to disclose the chamber capable of cleaning comprises: a first volume equipped with a plasma generator; a second volume equipped with a wafer support configured to support a wafer; an ion filter separating the first volume from the second volume; and first and second flow controllers.  Castle also fails to disclose the processing chambers arranged around a central transfer chamber or flow controllers arranged within the cleaning chamber for providing a processing gas.
Wood et al. disclose a cleaning chamber comprising a first volume (Fig. 2A, 30) equipped with a plasma generator (37); a second volume (108) equipped with a wafer support (110) configured to support a wafer; and an ion filter (50) separating the first volume from the second volume for the purpose of allowing radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed (see, e.g., para. 34).  
Additionally, Wood et al. discloses the provision of one or more flow valves (i.e. flow controllers) for the purpose of obtaining a desired gas flow (see, e.g., paras. 49 and 56).  Additionally, Examiner notes that the courts have ruled the following with respect to duplication of parts:  the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).    Regarding the provision of the flow controllers in the cleaning chamber, Examiner notes that the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Finally, Wood et al. teaches a well-known configuration in the art, a cluster tool, wherein a plurality of processing chamber surround a central transfer chamber for the purpose of allowing processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur (see, e.g., Fig. 3 and para. 51).
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention was made to have provided the cleaning chamber of Castle comprising a first volume equipped with a plasma generator; a second volume equipped with a wafer support; and an ion filter separating the first volume from the second volume in order to allow radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed as taught by Wood et al.  It would have also been obvious to provide first and second flow controllers in order to allow for a desired gas flow to be obtained as taught by Wood et al. and to have provided the processing chambers surrounding a central chamber in order allowing processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur also as taught by Wood et al.
Regarding the intended use of claim 1 and 24 (and claims dependent thereon), Examiner notes that the courts have ruled the following: with respect to intended use of an apparatus, processing In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 2, the wafer support in Wood et al. is a heated pedestal coupled to a voltage supply (91).  Also see, e.g., para. 50.
With respect to claim 8, setting of the ion filter is considered a feature drawn to intended use.  See above.
With respect to claim 9, Castle et al. further disclose the tool comprising a chamber capable of degassing (12).  Also see above regarding intended use.
With respect to claim 10, the entire tool of Castle et al. is under vacuum.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle et al. and Wood et al. as applied to claims 1-2, 8-10 and 24 above, and further in view of U.S. Patent Pub. No. 2002/0124867 to Kim et al.
Regarding claims 3-4:  Castle et al. and Wood et al. disclose the invention substantially as claimed and as described above. 
However, Castle et al. in view of Wood et al. fail disclose a first heater configured to heat a wall of the second volume and enclosing the wall of the second volume.
Kim et al. disclose the provision of a heater (Fig. 3, 220) configured to heat a volume as claimed for the purpose of maintaining walls at an appropriate temperature to prevent radicals from sticking to chamber walls (see, e.g., para. 46).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided a heater in Castle et al. and Wood et al. to heat the second volume as claimed in order to maintain the walls thereof at an appropriate temperature to prevent radicals from sticking to chamber walls as taught by Kim et al.
With respect to claim 5, see above regarding intended use.
With respect to claim 6, the wafer support of Wood et al. includes a second heater (111) mounted on the heated pedestal.
With respect to the non-structural claim limitations of claims 6, see above regarding intended use.

Claims 12-15 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,800,494 to Castle et al. in view of U.S. Patent No. 2004/0219789 to Wood et al. and U.S. Patent Pub. No. 2004/0137733 to Hautala.
Regarding claims 12-13, 21 and 23:  Castle et al. disclose a tool (Fig. 1, 10) substantially as claimed and comprising:  a chamber (16) capable of copper diffusion barrier deposition; a chamber (18) capable of copper seed layer deposition and distinct from the chamber capable of copper diffusion barrier deposition; and a chamber (14) capable of cleaning adjacent to the central area and distinct from  both the chamber capable of copper diffusion barrier deposition and copper seed layer deposition.
However, Castle fails to disclose the chamber capable of cleaning comprises: a first volume equipped with a plasma generator; a second volume equipped with a wafer support configured to support a wafer; an ion filter separating the first volume from the second volume; and first and second flow controllers.
Wood et al. disclose a cleaning chamber comprising a first volume (Fig. 2A, 30) equipped with a plasma generator (37); a second volume (108) equipped with a wafer support (110) configured to support a wafer; and an ion filter (50) separating the first volume from the second volume for the purpose of allowing radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed (see, e.g., para. 34).  
Additionally, in Castle et al., a central area of the tool (i.e. between chambers) is necessarily configured to retain a wafer during transfer between chambers.  Also, Examiner notes that a right side of 10 as illustrated in Fig. 1 of Castle et al. is considered the first sidewall, the bottom side of 10 is considered the second sidewall, the top side of 10 is considered the third sidewall and the left side of 10 is considered the fourth sidewall.
Further regarding claims 12 and 21, Castle et al. discloses a controller (52) to control the overall apparatus including movement of the substrate between the chambers through the apparatus and flows of process gases to the processing chambers (see, e.g., column 8, row 40 through column 10, row 28).  Wood et al. also discloses a controller (300) to control the overall apparatus, which may be part of a multi-chamber apparatus (see, e.g., paras. 58-65), wherein the controller may induce movement of the substrate through the apparatus.
Thus, it would be obvious to one of ordinary skill in the art to controlled modified Castle et al. and Wood et al. to control transfer processes of the wafer between the chambers and substrate processing steps within the chambers as taught by Castle et al. and Wood et al.
Modified Castle et al. render obvious  a controller configured to induce movement of the wafer from the central area into the cleaning chamber to subject the wafer to hydrogen gas for initial cleaning, to subsequently induce movement of the wafer from the cleaning chamber to the copper diffusion barrier deposition chamber for deposition of a barrier layer on the wafer, to subsequently induce movement of the wafer from the copper diffusion barrier deposition chamber to the copper seed laver deposition chamber for deposition of a copper seed layer on the wafer as detailed above.
However, modified Castle et al. fail to disclose a final step of removing a portion of the copper seed layer in the cleaning chamber.
In Hautala, in addition to a cleaning step before depositing a barrier layer, it is also disclosed that a final step of removing a portion of a copper seed layer using a halogen gas prior to depositing an interconnect metal layer may also or alternatively be performed for the purpose of extending the usability of known interconnect deposition technologies to next generation integrated circuits and beyond (see, e.g., abstract and para. 36).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have after depositing a copper seed layer performed a final step of removing a portion of a copper seed layer using a halogen gas prior to depositing an interconnect metal layer in order to extend the usability of known interconnect deposition technologies to next generation integrated circuits and beyond as taught by Hautala.
Note: while the claims do clearly positively recite “inducing movement of the wafer between the aforementioned chambers, the claims to do not clearly positively recite performing a cleaning step with hydrogen gas in the cleaning chamber, performing a deposition step of the barrier layer, performing a deposition step of a copper seed layer and performing a cleaning with a halogen gas to remove a portion of the copper seed layer.  Neverthless, as detailed above, the features have been addressed since they are known in the art.
Alternatively, with respect to claims 12, 21 and all claimed dependent thereon), the claimed process steps considered to be controlled by the apparatus may be considered to be drawn to intended use, wherein as detailed above, the courts have ruled the following: with respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claims 14 and 22, Castle et al. further disclose the tool comprising a chamber capable of degassing (12).  Also see above regarding intended use.
With respect to claim 15, the wafer support in Wood et al. is a heated pedestal coupled to a voltage supply (91).  Also see, e.g., para. 50.
Regarding the intended use of claims 12 and 21 (and claims dependent thereon, Examiner notes that the courts have ruled the following:  it is noted that the courts have ruled the following, with respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle et al. and Wood et al. as applied to claims 12-15 and 21-23 above, and further in view of U.S. Patent Pub. No. 2002/0124867 to Kim et al.
Regarding claim 16:  Castle et al., Wood et al. and Hautala disclose the invention substantially as claimed and as described above. 
However, Castle et al., Wood et al. and Hautala fail disclose a first heater configured to heat a wall of the second volume and enclosing the wall of the second volume.
Kim et al. disclose the provision of a heater (Fig. 3, 220) configured to heat a volume as claimed for the purpose of maintaining walls at an appropriate temperature to prevent radicals from sticking to chamber walls (see, e.g., para. 46).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided a heater in Castle et al., Wood et al. and Hautala to heat the second volume as claimed in order to maintain the walls thereof at an appropriate temperature to prevent radicals from sticking to chamber walls as taught by Kim et al.
With respect to the non-structural claim limitations of claims 17, see above regarding intended use.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments regarding intended use, Examiner notes that the courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Applicant has not provided any persuasive evidence that the intended use or desired functionality results in a structural difference not found in the relied upon prior art, rather the remarks merely explain the intended use and effects thereof in further detail.
Additionally, in response to Applicant's arguments against the references individually, Examiner notes that the courts have ruled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716